PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/899,143
Filing Date: 19 Feb 2018
Appellant(s): Eitzman et al.



__________________
Jay R. Pralle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Objections
Claims 17, 19-26, and 28 recite, “the respirator of claim X” in line 1 of the respective claims, and claims 31-34 recite, “the flat folding face piece respirator of claim X” in line 1 of the respective claims.  It is suggested to amend the claims so that the preamble of claims 17-16-26, 28, and 31-34 are the same to maintain claim consistency.
Regarding claims 32-33, claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28, and claim 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22, . When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 16-17, 19-24 and 28, and 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bostock et al (6,722,366) in view of Haas (2008/0295843), Iwamoto et al (WO2008/041726A1; for purposes of examination, US2010/0307503 is considered to be the English language equivalent and all citations will be in reference to US2010/0307503), or, in the alternative, as being unpatentable over Bostock et al (6,722,366), Haas (2008/0295843), and Iwamoto et al (WO2008/041726A1), and further in view of Thiebault et al (2,787,264).
Regarding claim 16, Bostock, in fig 6, discloses a flat-folded face piece respirator with a harness (18), (18') (attachment means for attaching a head band to hold the device into place) (col 5, ln 16-18), and a mask body that lacks a nose foam (in an embodiment of the invention, a nose clip may be secured to the mask using an adhesive, and thus not requiring a foam) (col 10, ln 39-55), and that comprises a filtering structure formed of electrically-charged microfibers between an first cover web (inner cover web) and a second cover web (outer cover web) (col 13, ln 51-67), and a nose clip (28) in the nose region such that the nose clip can be placed between layers of the mask (when the respiratory device comprises multiple layers, the nose clip may be placed between layers) (Bostock, col 3, ln 3-13).
The fig 6 embodiment of Bostock does not disclose the filtering structure being folded over upon itself to create an overlapped portion that is present when the respirator is in an open condition and a folded condition, and that extends across the upper perimeter of the mask body in a generally straight line when the respirator is in a folded condition.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Bostock by providing an overlapping region by folding the outer edge of the upper member inwardly to create an overlapping region that extends across the upper perimeter of the mask body as taught by the embodiment of the invention shown in figs 7-12 of Bostock in order to provide an improvement in fit (col 6, ln 49-53).  
The now-modified Bostock’s mask is considered to have the overlapping region extend across the upper perimeter of the mask body in a generally straight line when the respirator is in a folded condition, because, as shown in fig 5, the top (15) and bottom edges (17) of the second member, the folds (21) and (23), and edges (24) and (26) are considered to extend in a generally straight line when the mask is in a flat-fold configuration, because the drawing does not show any folds or edges extending outwardly to indicate that the folds or edges are curved while in a flat-fold curve configuration; and it is considered that Bostock discloses that the filtering structure of mask is folded such that a surface of the first cover web (inner cover web) contacts itself in an interior of the fold and creates an overlapping portion that is present when the respirator is in an open condition (because the fold is configured to provide an improvement in fit, the fold is present when the mask is in an open condition when in use in order to provide the user with an improvement in fit while in use (col 6, ln 49-53) and in a folded condition (the disclosure in figs 7-12 of Bostock appear to describe the 
In the alternative, even if Bostock does not disclose the filtering structure being folded over upon itself in a nose region of the mask body to create an overlapped portion; however, Thiebault in figs 1-4 teaches a filtering mask formed of a filtering material (col 1, ln 15-17), the filtering material being folded to form a bead (3) such that a surface of the filtering material contacts itself in an interior of the fold (col 2, ln 15-30), with the overlapped portion present when the mask is in an open condition (see figs 5-6) and in a folded condition (bead (3) is secured by stitching or sticking it along line (4), and therefore, because the bead is formed by stitching or adhesive, the overlapped portion is present in both a folded and open condition) (col 2, ln 15-20).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bostock by providing a bead by folding the upper member (20) upon itself to have the fold extend in a generally straight line when the respirator is in a folded condition as taught by Thiebault in order to ensure sealing of the mask to the user while permitting slight relative movement between the face and the rim of the mask (Thiebault, col 2, ln 26-30).
The now-modified Bostock’s mask is considered to have the nose clip disposed in the overlapped portion of the filtration layer because, as shown in fig 6, the nose clip (28) is disposed on first member (20), and if first member (20) is folded inwardly to provide an improvement in fit, the nose clip (28) would be disposed on the overlapping 
Modified Bostock does not disclose the nose clip is disposed on an outer surface of the mask body or beneath the cover web.  
However, Haas, in figs 1 and 3, teaches a filtering face mask with a filtering structure (22, 26) (filtering layers), and a nose clip (12) in a nose region of the mask and disposed on an outer surface of the mask facing away from the user (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the invention was made to modify the nose clip of modified Bostock by providing it on an outer surface of the mask body as taught by Haas, as the placement on a nose clip on an outer surface of the mask body is known in the art to allow the nose clip to allow custom fitting of the mask body around of the nose of the wearer (Haas, para [0026]). 
The now-modified Bostock’s device does not disclose the folded filtering structure has a thickness of at about 1 mm to about 5 mm.  
However Iwamoto teaches a filtering respiratory mask with a mask body formed from a filtering structure formed from a laminated sheet comprising a filter layer (I) (core layer comprising a polyolefin fiber sheet) and an inner and outer cover layer (II) (upper and lower layers sandwiching the core layer) (para [0061]), and wherein the total thickness in a range of 0.1 to 7 mm (para [0133]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of the filtering structure to about 1 mm to about 5 mm as taught by Iwamoto, in order to provide a sufficient thickness to prevent a feeling of smothering of a patient and prevent deterioration in the filtration 
The now-modified Bostock’s mask does not disclose the overlapped portion having a width W that is 1 centimeter or more wide.
However, the width of the overlapped portion is considered to be a result-oriented variables because varying the width of the overlapped region would achieve the recognized result of increasing user comfort and aiding in sealing the nose area of the mask (Bostock,col 6, ln 49-50; Thiebault, col 2, ln 26-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width of the overlapped region of modified Bostock to have a width greater than 1 centimeter by routine experimentation in order to increase user comfort and aid in sealing the nose are of the mask.
Regarding the limitation, “the folded filtering structure having a deflection greater than 0.8 millimeters and having a recoverability of at least 50% when tested under the Deflection and Recoverability Test”, since the mask of modified Bostock has the same structure as claimed, it appears that the modified Bostock’s mask would pass the same test as claimed. In the alternative, the performance of the folded filtering structure when tested under the Deflection and Recoverability Test is considered to be a result-oriented 
Regarding claim 17, Bostock discloses the cover web comprises an outer cover web, and wherein filtering structure formed with the filtration layer located between the outer cover web and an inner cover web (Bostock, col 13, ln 51-67).
Regarding claims 19-20, modified Bostock discloses the filtering structure being folded upon itself (col 6, ln 49-53).
Modified Bostock does not does not specifically disclose the width of the overlapped region, and therefore does not disclose the fold has a width (W) of 1 to 3 cm, or 1.2 to 2 cm.
However, the width of the overlapped portion is considered to be a result-oriented variable because varying the width of the overlapped region would achieve the recognized result of increasing user comfort and aiding in sealing the nose area of the mask (Bostock,col 6, ln 49-50; Thiebault, col 2, ln 26-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width of the overlapped region of the mask of modified Bostock to have a 
Regarding claims 21 and 23, Bostock discloses the mask having a width of about 160 to 220 mm (16 to 22 cm) (Bostock, col 5, ln 55-60), and as shown in figs 5-6, the edge (26) of the mask extends in a generally straight line (Bostock, col 5, ln 22-32), and therefore, modified Bostock has a fold extending along the edge (26) of the width of the mask on upper member (20) and would therefore extend for 16 to 22 cm.
Regarding claim 22, Bostock discloses the mask having an internal fold (15) extending in a generally straight line along the width of the mask (Bostock, col 5, ln 60-62), and therefore, modified Bostock has a fold extending in a generally straight line along the width of the mask on upper member (20), with the fold providing a peripheral edge, and since the peripheral edge of the fold and the internal fold both run along the width of the mask, would be parallel to each other.
Regarding claim 24, the modified Bostock’s reference, as shown in figs 3-4 of Thiebault, show the fold of modified Bostock having a U-shaped cross-section (Thiebault, col 2, ln 5-15).
Regarding claims 28, modified Bostock does not disclose the results of the folded filtering structure when tested under the Deflection and Recoverability Test, and therefore does not disclose the deflection is greater than 0.9 and the percent recovery is greater than 55% when tested under the Deflection and Recoverability Test.
However, the performance of the folded filtering structure when tested under the Deflection and Recoverability Test are considered to be result-oriented variables because maximizing the deflection and recoverability of the results of the Deflection and 
Regarding claim 31, modified Bostock discloses the filtering structure being folded upon itself (Bostock, col 6, ln 49-53; Thiebault, col 2, ln 5-15); and the mask having a width of about 160 to 220 mm (16 to 22 cm) (Bostock, col 5, ln 55-60), and as shown in figs 5-6, the edge (26) of the mask extends in a generally straight line (Bostock, col 5, ln 22-32), and therefore, modified Bostock has a fold extending along the edge (26) of the width of the mask on upper member (20) and would therefore extend for 16 to 22 cm.
Modified Bostock does not does not specifically disclose the width of the overlapped region, and therefore does not disclose the fold has a width (W) of 1.2 to 2 cm.
However, the width of the overlapped portion is considered to be a result-oriented variable because varying the width of the overlapped region would achieve the recognized result of increasing user comfort and aiding in sealing the nose area of the mask (Bostock,col 6, ln 49-50; Thiebault, col 2, ln 26-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width of the overlapped region of the mask of modified Bostock to have a 
The now-modified Bostock’s mask does not disclose the overlapped portion having a width W that is 1 centimeter or more wide, with the folded filtering structure having a deflection greater than 0.8 millimeters and having a recoverability of at least 50% when tested under the Deflection and Recoverability Test.
However, the width of the overlapped portion and the performance of the folded filtering structure when tested under the Deflection and Recoverability Test are result-oriented variables because varying the width of the overlapped region and maximizing the deflection and recoverability of the results of the Deflection and Recoverability test would achieve the recognized result of increasing user comfort and aiding in sealing the nose area of the mask.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width of the overlapped region and to maximize the deflection and percent recovery of the Deflection and Recoverability test of the mask of modified Bostock by routine experimentation in order to increase user comfort and aid in sealing the nose are of the mask.
Regarding claim 32, regarding the limitation, “the folded filtering structure having a deflection greater than 0.9 millimeters and having a recoverability of at least 55% when tested under the Deflection and Recoverability Test”, since the mask of modified Bostock has the same structure as claimed, it appears that the modified Bostock’s mask would pass the same test as claimed. In the alternative, the performance of the folded filtering structure when tested under the Deflection and Recoverability Test is considered to be a result-oriented variable because maximizing the deflection and 
Regarding claim 33, Bostock discloses the mask having an internal fold (15) extending in a generally straight line along the width of the mask (Bostock, col 5, ln 60-62), and therefore, modified Bostock has a fold extending in a generally straight line along the width of the mask on upper member (20), with the fold providing a peripheral edge, and since the peripheral edge of the fold and the internal fold both run along the width of the mask, would be parallel to each other
Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bostock et al, Haas, and Iwamoto et al, or in the alternative, over Bostock et al, Haas, Iwamoto et al, and Thiebault et al as applied to claim 16, above, and further in view of Lee (WO 2004/101074).
Regarding claim 25-26, modified Bostock discloses a folded filtering structure.
Modified Bostock does not disclose the folded filtering structure having a fold with an S- or W-shaped cross section.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fold of the folded filtering structure of modified Bostock to use multiple folds as taught by Lee in order to allow a user to have a greater range of jaw movement while maintaining a seal (Lee, p 5, ln 17-24).  Because a W-shaped fold incorporates an S-shaped cross section, a portion of the W-shaped folded over portion of the mask body of the now-modified Bostock’s mask includes an S-shaped cross section.
Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bostock et al, Haas, and Iwamoto et al, or in the alternative, over Bostock et al, Haas, Iwamoto et al, and Thiebault et al as applied to claim 16, above, and further in view of Kleman (2006/0130842).
Regarding claim 34, modified Bostock disclose the mask body further comprises a top portion and a bottom portion (central panel (12 of Bostock) has an upper portion and a lower portion) (Bostock, col 5, ln 55-60).
Modified Bostock does not disclose the top portion and the bottom portion are separated by a line of demarcation that extends lengthwise across the mask body.
However, Kleman in fig 7 teaches a respiratory mask including a mask body (18) (body portion) including a top portion (top area of mask body (18)) and a bottom portion (bottom area of mask body (18)), and including a line of demarcation (44) (stays) that extends lengthwise across the mask body (18) that separates top portion and a bottom 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask body of modified Bostock by providing a series of structural elements (stays), wherein a stay in a central portion of the mask provides a line of demarcation, between the top portion and the bottom portion of the mask as taught by Kleman in order to help seal the perimeter of the body portion around the face of the user and/or help maintain the shape of the breathing chamber and to keep the breathing chamber from the face of the user (Kleman, para [0076]).

NEW GROUNDS OF REJECTION
No new grounds of rejection are presented for review on appeal.

WITHDRAWN REJECTIONS
No rejections have been withdrawn for review on appeal.

(2) Response to Argument
A.  Claims 16-17, 19-24, 28, and 31-33 are not prima facie obvious because neither the combination of Bostock et al., Haas, and Iwamoto et al. nor the combination of Bostock et al., Haas, Iwamoto et al., and Thiebault et al. as alleged teaches or suggests all of the elements of these claims.

Appellant’s discussion of examiner’s rejection of claim 16 on page 7, first full paragraph-page 8, second full paragraph of Appellant’s remarks, Appellant’s traverse of 
Appellant argues on page 9, third full paragraph of Appellant’s remarks, that Bostock does not disclose a flat fold filtering face piece respirator that lacks a nose foam and includes a nose clip that is disposed in the nose region on the overlapped portion of the filtration layer such that the nose clip is disposed on an outer surface of the mask body or beneath the cover layer as recited in claim 16 can be found below because Bostock discloses that when the disclosed respirator is disposed on an outer portion of the first member, a piece of foam can be placed directly below the nose clip on the inner surface of the first member (col 3, ln 4-13), and that therefore, when a nose clip is present, a piece of foam is also present.  However, col 3, ln 4-13 of Bostock states: 
When the respiratory device is constructed with a nose clip, the nose clip may be on the outer portion of the first member of the respiratory device and a cushioning member such as a piece of foam can be placed directly below the nose clip on the inner  surface of the first member or the nose clip may be on the inner surface of the first member and a cushioning member can be placed covering the nose clip or when the respiratory device comprises multiple layers, the nose clip may be placed between layers. (emphasis added)

The phrase “can” indicates an ability to do something, rather than an imperative, where a piece of foam must be placed below the nose clip.  Therefore, because Bostock 
The nose clip may be secured to the respiratory device by an adhesive, for example, a pressure sensitive adhesive or a liquid hot-melt adhesive.  Alternatively, the nose clip may be encased in the body of the respiratory device or it may be held between the device body and a fabric or foam that is mechanically or adhesively attached thereto.  In an embodiment of the invention such as is shown in FIG. 6 or FIG. 12, the nose clip is positioned on the outside part of the first member and a foam piece (not shown) is disposed on the inside part of the first member of the respiratory device in alignment with the nose clip.  (emphasis added)

The phrase “in an embodiment of the invention” indicates that the embodiment disclosed in col 10, lines 55-59 are considered to be a separate embodiment from the invention disclosed in col 10, ln 48-54.  Because col 10, lines 48-54 disclose embodiments of the invention disclosing different locations of the nose clip, such as the nose clip being secured directly to the mask body by an adhesive, encased in the body of the respiratory device, or held between the device body and a foam, and lines 54-59 disclose an additional embodiment of the invention wherein a foam piece is disposed on the inside part of the first member, it is considered that the disclosure of the embodiments of col 10, lines 48-54 do not require the addition of a nose foam because the nose foam is discussed in the additional embodiment disclosed in lines 54-59.  Therefore, because Bostock discloses that the nose clip has the ability to, but is not required to, be used in combination with a piece of foam and discloses an alternative 
	Appellant argues on page 10, first and second full paragraphs of Appellant’s remarks, that in Examples 1 and 2 disclosed in Bostock, a nose foam was disposed on an inner surface of the mask body, and therefore Bostock discloses a nose foam used in combination with a nose clip.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I).  Therefore, because Bostock discloses embodiments including a nose clip that does not necessarily include a nose foam (col 10, ln 48-54), the disclosed examples do not constitute a teaching away from the broader disclosure of Bostock.  Therefore, the rejection is maintained.
	Appellant argues on page 10, third full paragraph-page 11, first paragraph of Appellant’s remarks, that neither Haas, Iwamoto, nor Thiebault cure the deficiency of Bostock.  However, as discussed above, because Bostock discloses the limitation of a mask body that lacks a nose foam and includes a nose clip, the rejection is maintained.
	Appellant argues on page 11, first paragraph of Appellant’s remarks, that a nose clip adhered directly to the mask body does not necessarily indicate that a nose foam is not present, as Bostock discloses that a nose foam can be placed in an interior surface of the mask body to cushion and seal the mask from a patient’s nose.  However, as discussed above, because col 10, ln 48-54 disclose embodiments of the mask that do not include a nose foam, such as when the nose clip is directly adhered to the body of the mask, and col 10, ln 55-59 disclose an additional embodiment of a mask containing 
	Appellant argues on page 11, second full paragraph-page 12, first paragraph of Appellant’s remarks, that in the portions of Bostock that Examiner relies on to teach the lack of a nose foam instead teach a nose foam, as Bostock discloses that the nose foam nose clip is positioned on the outside part of the first member and a foam piece is disposed on the inside part of the first member of the respiratory device in alignment with the nose clip.  However, Bostock, col 10, lines 54-59 disclose, “in an embodiment of the invention such as is shown in FIG. 6 or FIG. 12, the nose clip is positioned on the outside part of the first member and a foam piece (not shown) is disposed on the inside part of the first member of the respiratory device in alignment with the nose clip.” (emphasis added)  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123(I).  Because col 10, lines 48-54 disclose embodiments of the invention disclosing different locations of the nose clip and lines 54-59 disclose an additional embodiment of the invention wherein the nose clip is positioned on the outside part of the first member and a foam piece is disposed on the inside part of the first member, it is considered that the disclosure of the embodiments of col 10, lines 48-54 do not require the addition of a nose foam because the nose foam is discussed in an additional embodiment disclosed in lines 54-59.  Therefore, the rejection is maintained.
	Appellant argues on page 11, second full paragraph-page 12, first paragraph of Appellant’s remarks that while Bostock in describing the method of manufacture states and/or nose clip (30) may be positioned on an outer surface of either the inner cover web (124) or outer cover web (132).”  (emphasis added).  The phrase “and/or” indicates that either or both of the two stated possibilities are possible, and therefore the optional foam portion can be used without a nose clip, the nose clip can be used without the optional nose foam, and both the optional foam portion and nose clip can be used in combination with one another.  Therefore, because Bostock discloses that the foam portion is optional, and the phrase “and/or” indicates that the nose clip can be used without the optional nose foam, the rejection is maintained.
B.  Claims 25-26 are not prima facie obvious because neither the combination of Bostock et al., Haas, and Iwamoto et al., nor the combination of Bostock et al., Haas, Iwamoto et al., Thiebault et al., and Lee as alleged teaches or suggests all of the elements of these claims.

	Appellant argues on page 12, third full paragraph-page 13, second full paragraph of Appellant’s remarks, that claims 25-26 depend from claim 16, and because the prior art of record does not teach all the limitations of claim 16 and Lee does not cure the deficiency of the rejection of claim 16, claims 25-26 are patentable over the prior art of record.  However, as discussed above, because the prior art discloses the limitations of claim 16, the rejection is maintained.
C.  Claim 34 is not prima facie obvious because neither the combination of Bostock et al., Haas, and Iwamoto et al., nor the combination of Bostock et al., Haas, Iwamoto et al., Thiebault et al., and Lee as alleged teaches or suggests all of the elements of these claims.

Appellant argues on page 13, third full paragraph-page 14, first paragraph of Appellant’s remarks, that claim 34 depends from claim 16, and because the prior art of record does not teach all the limitations of claim 16 and Lee does not cure the deficiency of the rejection of claim 16, claim 34 is patentable over the prior art of record.  However, as discussed above, because the prior art discloses the limitations of claim 16, the rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/MICHAEL J HAYES/Quality Assurance Specialist, TC 3700

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.